Citation Nr: 0733180	
Decision Date: 10/23/07    Archive Date: 11/02/07

DOCKET NO.  05-15 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


ISSUES

1.  Entitlement to an initial compensable rating for 
degenerative disc disease of the lumbar spine.

2.  Entitlement to service connection for a right ankle 
disorder.

3.  Entitlement to service connection for a left ankle 
disorder.

4.  Entitlement to service connection for a right wrist 
disorder.

5.  Entitlement to service connection for a left wrist 
disorder.


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel



REMAND

The veteran had verified active military service from June 
1984 until his retirement in June 2003, including service in 
the Southwest Asia Theater.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which granted service connection for 
degenerative disc disease of the lumbar spine with an 
evaluation of 0 percent effective July 1, 2003, and which 
denied service connection for bilateral ankle and wrist 
disorders.  

The veteran complains of daily back pain which he says 
interferes with his sleep and his ability to erect himself 
after bending, and seeks a compensable rating for his 
service-connected back disability.  In February 2004 he was 
accorded a compensation and pension (C&P) orthopædic 
examination; however, reported findings are inadequate for 
rating purposes because the examiner failed to distinguish 
range of motion findings for left lateral flexion, right 
lateral flexion, left rotation, and right rotation.  See 38 
C.F.R. § 4.71a, The Spine, Note (2).  The examiner also 
failed to address the issue of functional loss due to pain on 
use.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  In 
view of the veteran's complaints of chronic back pain and 
difficulty erecting himself after bending, a new examination 
is warranted.  38 C.F.R. § 3.159(c).

In addition to the foregoing, the veteran seeks service 
connection for bilateral ankle and wrist pain.  According to 
the veteran he sustained ligament damage to both ankles 
during service.

SMRs dating from September 1995 to June 1996 document 
complaints of and treatment for right ankle pain secondary to 
a sports (right ankle inversion) injury in September 1995.  
X-rays taken in December 1995 yielded the following 
impression:

bilateral ankles with moderately 
increased uptake suggesting stress 
phenomenon but no underlying occult 
fractures.  No fractures were detected in 
plain films of the right ankle 18 Dec 
1995.  May wish to consider plain film 
correlation of the left ankle if 
clinically indicated.

In addition to the foregoing, SMRs dated in June 1996 show a 
diagnosis of bilateral shin splints.

With regard to his claim for service connection for bilateral 
wrist pain, SMRs dated in March 1999 document complaints of 
and treatment for left wrist pain "due to overuse." 
Diagnosis was "tendonitis."  

In the SUMMARY OF DEFECTS & DIAGNOSES portion of the April 
2003 retirement examination report the physician remarked, in 
pertinent part, as follows: " . . . chronic joint pain, mild 
- wrists, ankles . . .."

DD-214 confirms that the veteran had service in the Persian 
Gulf veteran and was awarded the Southwest Asia Service Medal 
with 2 Bronze Service Stars, the Kuwait Liberation Medal, and 
the Kuwait Liberation Medal (K).  As such, service connection 
under the provisions of 38 C.F.R. § 3.317, in addition to 38 
C.F.R. § 3.303, must be considered.  

As noted earlier, the veteran was accorded a C&P orthopædic 
examination in February 2004, which included examination of 
his wrists and ankles; however, no opinion was proffered 
regarding a nexus between the veteran's current 
symptomatology and the diagnoses of left wrist tendonitis and 
right ankle inversion made during service.  In fact, there is 
no evidence that the claims file was reviewed by the 
examiner.  Since the provisions of 38 C.F.R. § 3.317 are 
applicable in this case, and in view of evidence during 
service of a right ankle inversion and left wrist tendonitis, 
the matter must be returned for an opinion as to whether the 
veteran's current bilateral ankle and wrist pain are chronic 
disabilities resulting from an undiagnosed illness or whether 
a diagnosis can be provided for the conditions.  See 38 
C.F.R. § 3.317(c).

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:

1.  Contact the appropriate service 
department and request a copy of service 
personnel records so that the exact dates 
of Persian Gulf service can be 
ascertained.

2.  Schedule the veteran for an 
examination with regard to his claim for 
an increased rating for his service-
connected back disability, and his claims 
for service connection for bilateral ankle 
and wrist disorders.  The claims file must 
be made available to, and reviewed by, the 
examiner, and the examination report must 
reflect that the claims file was reviewed.  
All indicated tests must be performed, and 
all findings reported in detail.

*	With regard to the issue of an 
increased rating for the veteran's 
service-connected back disability, 
range of motion studies are 
essential.  Any determination should 
be expressed in terms of the degree 
of additional range of motion loss 
due to pain, weakened movement, 
excess fatigability or 
incoordination.  The examiner must 
also identify whether there are 
objective signs of pain, and whether 
any such pain could significantly 
limit functional ability during 
flare-ups or when the back is used 
repeatedly over a period of time.  
This determination should be 
portrayed in terms of the degree of 
additional range of motion loss due 
to pain on use or during flare-ups.  
The examiner is also specifically 
reuired to state whether x-rays show 
arthritis of the lumbar spine.

*	With regard to the issue of service 
connection for left and right wrist 
disorders, and left and right ankle 
disorder, the examiner is asked to 
provide an opinion as to whether the 
veteran has a chronic disability of 
each joint that results from an 
undiagnosed illness or whether a 
diagnosis can be provided.  The 
examiner is specifically requested to 
opine as to the following:

o	whether it is less likely than 
not (less than a 50 percent 
probability), at least as likely 
as not (50 percent probability 
or greater), or more likely than 
not (greater than a 50 percent 
probability) that the veteran's 
current left wrist pain is 
related to the left wrist 
tendonitis diagnosed during 
service.  If not, the examiner 
must state whether the veteran's 
current left wrist pain is 
attributable to some other 
medically explained (known) 
illness or injury.

o	whether the veteran's current 
right wrist pain is is 
attributable to some medically 
explained (known) illness or 
injury.

o	whether it is less likely than 
not (less than a 50 percent 
probability), at least as likely 
as not (50 percent probability 
or greater), or more likely than 
not (greater than a 50 percent 
probability) that the veteran's 
current right ankle pain is 
related to the right ankle 
inversion diagnosed during 
service.  If not, the examiner 
must state whether the veteran's 
current right ankle pain is 
attributable to some other 
medically explained (known) 
illness or injury.

o	whether the veteran's current 
left ankle pain is attributable 
to some medically explained 
(known) illness or injury.

A complete rationale for each opinion must 
be provided.

3.  Thereafter, the RO should readjudicate 
the veteran's claims.  If the benefits 
sought remain denied, the veteran should be 
furnished a supplemental statement of the 
case and be afforded the opportunity to 
respond.  The case should then be returned 
to the Board for appellate review, if 
indicated.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

 

